Citation Nr: 0828827	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty from January 1969 to 
January 1972.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied 
the appellant's claim of entitlement to service connection 
for tinnitus.

A review of the record indicates that the appellant, in a VA 
Form 9 submitted in October 2007, requested to appear before 
a Veterans Law Judge at the Board in Washington, DC.  In June 
2008, the Board scheduled the appellant for a hearing to be 
conducted in Washington, DC on September 10, 2008.  In August 
2008, the appellant cancelled that Board hearing and asked to 
appear before the Board at the RO.  According to the evidence 
of record, the appellant also indicated that he wanted a 
videoconference hearing instead of a hearing in Washington, 
DC.

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  
In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a videoconference Board hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The RO should 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to his current address of record.  
The appellant is advised that if he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

